992 So.2d 223 (2008)
STATE of Florida, Petitioner,
v.
Reginald Alexander GREEN, Respondent.
No. SC07-980.
Supreme Court of Florida.
September 25, 2008.
Bill McCollum, Attorney General, and Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, FL, for Petitioner.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Second Judicial Circuit, Tallahassee, FL, for Respondent.
PER CURIAM.
We have for review Green v. State, 32 Fla. L. Weekly D1213, ___ So.2d ___, 2007 WL 1319259 (Fla. 1st DCA May 8, 2007), in which the First District Court of Appeal acknowledged (but did not certify) conflict with the Fourth District's decision in Garzon v. State, 939 So.2d 278 (Fla. 4th DCA 2006), approved, 980 So.2d 1038 (Fla. 2008). At the time the First District issued its decision in Green, Garzon was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla. 1981).
We stayed the proceedings in this case pending disposition of Garzon, in which we ultimately approved the Fourth District's underlying Garzon decision. See Garzon v. State, 980 So.2d 1038 (Fla.2008). We thereafter issued an order in this case, directing respondent to show cause why we should not accept jurisdiction, summarily quash the decision being reviewed, and remand for reconsideration in light of our decision in Garzon. Respondent concedes in his response that we should so proceed, and in its reply, petitioner agrees.
Accordingly, we grant the petition for review in the present case. The decision under review is quashed, and this matter is remanded to the First District Court of Appeal for reconsideration upon application of this Court's decision in Garzon.
It is so ordered.
QUINCE, C.J., and WELLS, ANSTEAD, PARIENTE, LEWIS, and BELL, JJ., concur.